ON REHEARING.
Beck, J.
A petition for rehearing has been filed in this case. In order to show that the case was submitted to us in disregard of the rules of court, and to point out that an alleged mistake of the clerk did not lead to the conclusion announced in the opinion, certain facts connected with the case must be ■ stated.
. Upon motion of plaintiff, the parts of the transcript and .abstract which present the testimony were stricken out by this court, June 9th, 1875. The defendants had leave to perfect the record, December 17th, 1875. When the cause was finally submitted, June 6th, 1877, the clerk reported that nothing had been done under the last order. It is now claimed that the clerk was mistaken in this report, and that the per*541fected transcript was filed January 10th, 1876. No perfected abstract was ever filed.
In the foregoing opinion it is stated that nothing had been done under the order to perfect the transcript. The statement was based upon the report of the clerk. But had the clerk reported that the amended or perfected transcript had been filed, the same result would have been reached as is announced, in our opinion. The defendant relied upon his original abstract; it fails to show that all the testimony is included therein. The points presented in defendant’s argument involve but two questions, namely: 1. The jurisdiction of the District Court in a cause wherein a decree was entered charging defendant with a devastavit. The introduction of the decree in evidence was resisted on the ground that it was rendered without jurisdiction. 2. An accord and satisfaction, or settlement of plaintiff’s claim. These questions involve facts which should be presented to us in the testimony used in the court below. Of course we must, in order to decide the questions, have all the testimony; but the abstract does not purport to give all the testimony. It will be seen that we cannot decide those questions upon this abstract.
The plaintiff presented no argument or abstract. We can-' not presume he admitted that all the testimony is in the abstract. ' The appellee is never presumed to admit that all the testimony involved in questions that he does not argue is found in the abstract of the other party; this must be shown by the abstract itself. It will, therefore, be discovered that, had we been advised by the clerk that the perfected transcript had been filed, the judgment of the court below would still have been affirmed.
In the petition for rehearing counsel refer to facts found in the perfected transcript, in order to show that the decision should have been the other way. Our rules require causes to be submitted upon the abstracts. We do not read the transcripts unless there be a dispute about their contents. The trouble in this case has arisen from the fact that counsel have attempted to try the case upon the perfected transcript; while, *542as required by our rules, we have determined it upon the printed abstract.
Counsel will find safety in obedience to the rules of this court. They are simple and need not be misunderstood. Their enforcement is necessary to insure the proper disposition of the business of the court. * The petition for rehearing is
Overruled.